Exhibit 10.1

 

Option Number: «Option_No»

 

MPS GROUP, INC.

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made and entered into and
effective as of {Effective Date}, by and between MPS Group, Inc., a Florida
corporation (the “Company”), and «First» «Initial» «Last» (the “Optionee”).

 

WHEREAS, on the recommendation of the Board of Directors of the Company (the
“Board”), the Company’s Shareholders approved adoption of the 2004 Equity
Incentive Plan” (the “Plan”), providing for, among other things, the award of
stock options to employees of the Company and its affiliates or subsidiaries as
approved by the Board or the Compensation Committee or other authorized
committee of the Board (the “Committee”); and

 

WHEREAS, the Committee has granted the Optionee stock options to purchase the
number of shares of the Company’s common stock as set forth below, and in
consideration of the granting of these stock options the Optionee intends to
remain in the employ of the Company or one or more of its affiliates or
subsidiaries and hereby agrees to the other terms stated herein; and

 

WHEREAS, the Company and the Optionee desire to enter into a written agreement
with respect to such options in accordance with the Plan;

 

NOW, THEREFORE, as an employment incentive and to encourage stock ownership, and
also in consideration of the mutual covenants contained herein, the parties
hereto agree to the above and as follows.

 

1. Incorporation of Plan. These options are granted pursuant to the provisions
of the Plan and the terms and definitions of the Plan are incorporated herein by
reference and made a part hereof. A copy of the Plan is publicly filed and has
been made available to the Optionee, which the Optionee hereby acknowledges and
agrees, and the Optionee further acknowledges and agrees that these options are
expressly awarded subject to the Plan terms and provisions. To the extent not
expressly defined in this Agreement, all capitalized terms shall have the
meanings set forth in the Plan.

 

2. Grant of Options. Subject to the terms, restrictions, limitations and
conditions stated herein, the Company hereby evidences its grant to the
Optionee, not in lieu of salary or other compensation, of the right and option
(the “Option”) to purchase all or any part of the number of shares of the
Company’s common stock, par value $.01 per share (the “Shares”), set forth on
Schedule A attached hereto and incorporated herein by reference. The Option
shall vest and be exercisable in the amounts and at the time specified on
Schedule A. The Option shall expire and shall not thereafter be exercisable on
the date specified on Schedule A or shall terminate on such earlier date as
determined pursuant to Section 8, 9, or 10 hereof. Schedule A states whether the
Option is intended to be an Incentive Stock Option. If all or any portion of an
Incentive Stock Option does not qualify for and is not treated as an Incentive
Stock Option within the meaning of Section 422 of the Internal Revenue Code of
1986, it will be treated as a Nonqualified Stock Option.

 

3. Purchase Price. The price per share to be paid by the Optionee for the shares
subject to this Option (the “Exercise Price”) shall be as specified on Schedule
A, which price shall be an amount not less than the Fair Market Value of a Share
as of the date of grant if the Option is an Incentive Stock Option.

 

4. Exercise Terms. The Optionee must exercise the Option for at least the lesser
of 100 shares or the number of vested Shares as to which the Option remains
unexercised. In the event this Option is not exercised with respect to all or
any part of the shares subject to this Option prior to its expiration or
termination, the shares with respect to which this Option was not exercised
shall no longer be subject to this Option.

 

5. Option Non-Transferable. Except as specified in Exhibit A hereto, no Option
shall be transferable by an Optionee other than by will or the laws of descent
and distribution or, in the case of non-Incentive Stock Options, pursuant to a
Qualified Domestic Relations Order. During the lifetime of an Optionee, Options
shall be exercisable only by such Optionee (or by such Optionee’s guardian or
legal representative, should one be appointed).

 

6. Notice of Exercise of Option. This Option may be exercised by the Optionee,
or by the Optionee’s administrators, executors or personal representatives, by a
written notice (in substantially the form of the Notice of Exercise attached
hereto as Schedule B) signed by the Optionee, or by such administrators,
executors or personal representatives, and delivered or mailed to the Company as
specified in Section 17 hereof to the attention of the President or such other
officer as the Company may designate. Any such notice shall: (a) specify the
number of Shares which the Optionee or the Optionee’s administrators, executors
or personal representatives, as the case may be, then elects to purchase
hereunder, (b) contain such information as may be reasonably required pursuant
to Section 13 hereof and (c) be accompanied by (i) a certified or cashier’s
check payable to the Company in payment of the total Exercise Price applicable
to such shares as provided herein, (ii) shares of stock owned by the Optionee
and duly endorsed or accompanied by stock transfer powers having a Fair Market
Value equal to the total Exercise Price applicable to such shares purchased
hereunder or (iii) a certified or cashier’s check accompanied by the number of
shares of stock whose Fair Market Value when added to the amount of the check
equals the total Exercise Price applicable to such shares purchased hereunder.
Upon receipt of any such notice and accompanying payment, and subject to the
terms hereof, the Company

 



--------------------------------------------------------------------------------

agrees to issue to the Optionee or the Optionee’s administrators, executors or
personal representatives, as the case may be, stock certificates for the number
of shares specified in such notice registered in the name of the person
exercising this Option.

 

7. Adjustment in Option. In the event of a change in capitalization of the
Company, the Company may make appropriate adjustments to the number and class of
Shares or other securities subject to the Option and the purchase price for such
Shares or other securities. The Company’s adjustment shall be final, binding and
conclusive for all purposes this Agreement.

 

8. Termination of Employment.

 

(a) Except as otherwise specified in Schedule A hereto, in the event of the
termination of the Optionee’s employment with the Company, other than a
termination that is either (i) for Cause, (ii) voluntary on the part of the
Optionee and without written consent of the Company or (iii) for reasons of
death or Disability or retirement, the Optionee may exercise this Option at any
time within thirty (30) days after such termination to the extent of the number
of shares which were Purchasable hereunder at the date of such termination.

 

(b) Except as otherwise specified in Schedule A hereto, in the event of a
termination of the Optionee’s employment with the Company, that is either (i)
for Cause or (ii) voluntary on the part of the Optionee and without the written
consent of the Company, this Option, to the extent not previously exercised,
shall terminate immediately and shall not thereafter be or become exercisable.

 

(c) Execpt as otherwise specified in Schedule A hereto, in the event of the
retirement of the Optionee at the normal retirement date as prescribed from time
to time by the Company, the Optionee shall continue to have the right to
exercise any Options for shares which were Purchasable at the date of the
Optionee’s retirement provided that, on the date which is three months after the
date of retirement, the Option will become void and unexercisable unless on the
date of retirement the Optionee enters into a noncompete agreement with the
Company and its subsidiaries and continues to comply with such noncompete
agreement.

 

(d) This Option does not provide Optionee with a definite term or duration of
employment or confer upon the Optionee any right or expectation with respect to
continuance of employment by the Company or by any of its subsidiaries. This
Option shall not be affected by any change of employment so long as the Optionee
continues to be an employee of the Company or one or more of its subsidiaries.

 

(e) For purposes of this Section 8, termination or retirement from Optionee’s
employment with the Company means termination or retirement from the Company and
its subsidiaries or affiliates such that the Optionee is no longer employed with
any company comprising the group of companies affiliated with the Company.

 

9. Disabled Optionee. In the event of termination of employment because of the
Optionee’s incurring a Disability, the Optionee (or his or her personal
representative) may exercise this Option after such determination of a
Disability at any time prior to the option expiration date set forth in Schedule
A.

 

10. Death of Optionee. In the event of termination of employment because of the
Optionee’s death, the Optionee’s administrators, executors or personal
representatives may nonetheless exercise this Option at any time prior to the
option expiration date set forth in Schedule A.

 

11. Post-Employment Covenants.

 

(a) For a period of one (1) year following any termination of Optionee’s
employment with the Company or any of its subsidiary corporations at which
Optionee was employed (hereinafter “Employer”), whether voluntary or
involuntary, Optionee agrees not to directly or indirectly solicit or accept
business from Employer’s clients for any business which competes with Employer
which account was solicited, serviced or supervised by the Optionee, (and, if
Optionee is a branch or regional manager, or the equivalent title, of Employer,
any client which was solicited or serviced by the Optionee’s branch or region)
during his or her employment with Employer.

 

(b) For a period of one (1) year following any termination of Optionee’s
employment with Employer, whether voluntary or involuntary, Optionee agrees not
to hire, recruit or attempt to recruit for any business which competes with
Employer any person employed or contracted with by Employer, either currently or
during the twelve (12) month period prior to Optionee’s termination of
employment with Employer.

 

(c) If similar post-employment covenants are included in Optionee’s Employment
Agreement, then those covenants shall take precedence over the covenants herein
to the extent a broader covenant or longer post-termination period is
contemplated by those agreements.

 



--------------------------------------------------------------------------------

12. Date of Grant. This Option was granted by the Committee on the date set
forth in Schedule A (the “Date of Grant”).

 

13. Compliance with Regulatory Matters.

 

(a) The Optionee acknowledges that the issuance of capital stock of the Company
is subject to limitations imposed by federal and state law and the Optionee
hereby agrees that the Company shall not be obligated to issue any Shares upon
exercise of this Option that would cause the Company to violate law or any rule,
regulation, order or consent decree of any regulatory authority (including,
without limitation, the Securities and Exchange Commission) having jurisdiction
over the affairs of the Company. The Optionee agrees that he or she will provide
the Company with such information as is reasonably requested by the Company or
its counsel to determine whether the issuance of Shares complies with the
provisions described by this Section 13.

 

(b) The Option may not be exercised at any time unless, in the opinion of
counsel for the Company, the issuance and sale of the Shares issued upon such
exercise is exempt from registration under the Securities Act of 1933, as
amended, or any other applicable federal or state securities law, rule or
regulation, or the Shares have been duly registered under such laws. The Company
intends to register the Shares issuable upon the exercise of the Option;
however, until the Shares have been registered under all applicable laws, the
Optionee shall represent, warrant and agree, as a condition to the exercise of
the Option, that the Shares are being purchased for investment only and without
a view to any sale or distribution of such Shares and that such Shares shall not
be transferred or disposed of in any manner without registration under such
laws, unless it is the opinion of counsel for the Company that such a
disposition is exempt from such registration. The Optionee acknowledges that an
appropriate legend giving notice of the foregoing restrictions shall appear
conspicuously on all certificates evidencing the Shares issued upon the exercise
of the Option.

 

14. Restriction on Disposition of Shares. The shares purchased pursuant to the
exercise of an Incentive Stock Option shall not be transferred by the Optionee
except pursuant to the Optionee’s will, or the laws of descent and distribution,
until such date which is the later of two years after the grant of such
Incentive Stock Option or one year after the transfer of the shares to the
Optionee pursuant to the exercise of such Incentive Stock Option.

 

15. Withholding of Taxes.

 

(a) The Company shall have the right to deduct from any distribution of cash to
the Optionee an amount equal to the federal, state and local income taxes and
other amounts as may be required by law to be withheld (the “Withholding Taxes”)
with respect to the Option. If the Optionee is entitled to receive Shares upon
exercise of the Option, the Optionee shall pay the Withholding Taxes (if any) to
the Company in cash prior to the issuance of such Shares. In satisfaction of the
Withholding Taxes, the Optionee may make a written election (the “Tax Election”)
to have withheld a portion of the Shares issuable to him or her upon exercise of
the Option, having an aggregate Fair Market Value equal to the Withholding
Taxes; provided that, if the Optionee may be subject to liability under Section
16(b) of the Securities Exchange Act of 1934, the election must comply with the
requirements applicable to share transactions by such Optionee.

 

(b) If the Optionee makes a disposition, within the meaning of Section 424(c) of
the Internal Revenue Code of 1986 and regulations promulgated thereunder, of any
Shares issued pursuant to exercise of an Incentive Stock Option within the
two-year period commencing on the day after the Grant Date or within the
one-year period commencing on the day after the date of transfer of such Shares
to the Optionee pursuant to such exercise, the Optionee shall, within ten (10)
days of such disposition, notify the Company thereof, by delivery of written
notice to the Company at its principal executive office, and immediately deliver
to the Company the amount of any Withholding Taxes.

 

16. No Rights as Shareholder. The Optionee shall not be deemed to be the holder
of, or to have any of the rights of a shareholder with respect to the Shares
subject to the Option until i) the Option shall have been exercised pursuant to
the terms of this Agreement and the Optionee shall have paid the full purchase
price for the number of Shares in respect of which the Option was exercised,
(ii) the Company shall have issued and delivered the Shares to the Optionee, and
iii) the Optionee’s name shall have been entered as a shareholder of record on
the books of the Company, whereupon the Optionee shall have full voting,
dividend, distribution and ownership rights with respect to such Shares.

 

17. Miscellaneous.

 

(a) This Agreement shall be binding upon the parties hereto and their
representatives, successors and assigns.

 

(b) This Agreement is executed and delivered in, and shall be governed by the
laws of, the State of Florida.

 

(c) Any requests or notices to be given hereunder shall be deemed given, and any
elections or exercises to be made or accomplished shall be deemed made or
accomplished, upon actual delivery thereof to the designated recipient, or five
(5) days after deposit thereof in the United States mail, registered, return
receipt requested and postage prepaid, addressed, if to the

 



--------------------------------------------------------------------------------

Optionee, at the last known address set forth in the Company’s personnel records
and, if to the Company, to the Law Department of the Company at the executive
offices of the Company at 1 Independent Drive, Jacksonville, FL 32202.

 

(d) This Agreement may not be modified or waived except in writing executed by
each of the parties hereto.

 

(e) Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

(f) This Option is conditioned on the Optionee’s execution and delivery of this
Agreement. If this Agreement is not executed and delivered by the Optionee, it
may be canceled by the Company.

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Stock Option
Agreement as of {Effective Date}.

 

MPS GROUP, INC   OPTIONEE

BY:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Its:

   

 



--------------------------------------------------------------------------------

SCHEDULE A

TO

STOCK OPTION AGREEMENT

BETWEEN

MPS GROUP, INC.

AND

[OPTIONEE]

 

1. Number of Shares Subject to Option:                      shares.

 

2. This Option (Check one) (     )is (    ) is not an Incentive Stock Option.

 

3. Option Exercise Price: $                      per share.

 

4. Date of Grant:                             

 

5. Option Vesting Schedule:

 

Check one:



  (    ) Options are exercisable with respect to all shares on or after the date
hereof

 

  (    ) Options are exercisable with respect to the number of shares indicated
below on or after the date indicated next to the number of shares:

 

No. of Shares

--------------------------------------------------------------------------------

 

Vesting Date

--------------------------------------------------------------------------------

                       

       provided, however, that if there is a Change in Control of the Company
(as defined in the Plan), then all previously unvested options shall vest
immediately.

 

6. Option Exercise Period:

 

     Check One:

 

  (    ) All options expire and are void unless exercised on or before
[EXPIRATION DATE].



  (    ) Options expire and are void unless exercised on or before the date
indicated next to the number of shares:

 



--------------------------------------------------------------------------------

No. of Shares

--------------------------------------------------------------------------------

 

Expiration Date

--------------------------------------------------------------------------------

                       

7. Effect of Termination of Employment of Optionee (if different from that set
forth in Sections 8, 9 and 10 of the Stock Option Agreement): Regardless of any
provision in Section 8, 9 or 10 of the Stock Option Agreement, this Agreement
expressly provides for:

 

(i) exercisability of vested options (including those vested under paragraphs 7
(ii) and (iii) below) for at least two years following the Optionee’s
termination of employment with the Company (or if sooner, 10 years from date of
grant of the option);

 

(ii) full vesting of options upon a Change in Control (as defined in the Plan)
or termination of the Optionee’s employment with the Company for reasons other
than (i) by the Company for Cause (as defined in Optionee’s Employment
Agreement) or (ii) by the Optionee without Good Reason (as defined in Optionee’s
Employment Agreement); and

 

(iii) exercisability only to the extent vested on the date of the Optionee’s
termination of employment with the Company, in the event of termination (i) by
the Company for Cause (as defined in the Optionee’s Employment Agreement) or
(ii) by the Executive without Good Reason (as defined in the Optionee’s
Employment Agreement).

 